ORDER
Appellant has filed motions for stay pending appeal, to expedite appeal, and to file a deferred appendix. Appellee has filed a response in opposition to the motion for stay pending appeal, and a response consenting to the motion to expedite and to file a deferred appendix.
Potential intervenor, WildTangent, Inc., has filed a motion for leave to intervene, consented to by appellant. Appellee filed a response in opposition.
The Court grants the motions for stay, to expedite, and to file a deferred appendix. The Court denies the motion for leave to intervene; however, the papers filed by WildTangent, Inc., will be accepted as a brief amicus curiae.